Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-18-2021 have been fully considered but they are not persuasive. In regard to claims 1, 10, and 15 Applicant’s argument appears to be the Naka reference does not teach an input circuit configured to sequentially receive gamma control signals used for selecting gamma tap points from a control circuit through a single transmission line. The Applicant contends the Examiner has failed to consider all claim limitations when determining patentability stating “the Examiner failed to consider the limitation ‘an input circuit configured to sequentially receive gamma control signals…through a single transmission line”.  The Examiner respectfully disagrees. As cited in the previous office action, the incoming signals into the input circuit is from a serial interface Item 1 in Figure 2 to output multiple voltages. Applicant’s claimed invention appears to have a one to many correlation between what is input (STL) and output (MTL) in the instant Figure 3: 

    PNG
    media_image1.png
    264
    609
    media_image1.png
    Greyscale

Of which this correlation is fully satisfied by Figure 2 of Naka: 
    PNG
    media_image2.png
    381
    630
    media_image2.png
    Greyscale

Thus broadest reasonable interpretation of the clained input circuit is anticiapted by Naka since serially input voltage value setting data ultimately is branched out to mutliple lines so as to select voltages for voltage correction. The rejection is respectfully maintained.
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakata et al. (U.S. App. 2004/0090409 hereinafter “Naka”).
In regard to claim 1, Naka teaches a gamma correction circuit, the gamma correction circuit (see title and Fig. 2) comprising: an input circuit configured to sequentially receive gamma control signals used for selecting gamma tap points (see Fig. 2, Item 51 is resistor ladder with multiple taps receiving data that is serially passed) from a control circuit through a single transmission line (see Fig. 2, Item 1 serial interface), and to output the received gamma control signals (see at least Para. 18-20 gamma correction voltages); and a voltage generator configured to select the gamma tap points based on the gamma control signals, and to generate gamma voltages according to the gamma tap points (see Para. 34 outputting gamma correction voltages from voltages off the resistance ladder).
In regard to claim 10, Naka teaches a gamma correction circuit, the gamma correction circuit (see Title and Fig. 2) comprising: an input circuit configured to sequentially receive M gamma control signals used for selecting M gamma tap points from a control circuit through a single transmission line (see Fig. 2, Item 51 is resistor ladder with multiple taps receiving data that is serially passed at Item 1), M being a natural number equal to or greater than 2, and to respectively output the M gamma 
In regard to claim 15, Naka teaches a gamma correction method (see Abstract), the method comprising: sequentially receiving gamma control signals used for selecting gamma tap points through a single transmission line (see Fig. 2, Item 51 is resistor ladder with multiple taps receiving data that is serially passed at Item 1); outputting, in a parallel manner (See Fig. 2, Item 1 splits to parallel registers), the sequentially received gamma control signals through lines differing from each other; and generating gamma voltages on the basis of the outputted gamma control signals (see Para. 34 outputting gamma correction voltages from voltages off the resistance ladder originating from the parallel lines).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2, 3, 6, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (U.S. App. 2004/0090409 hereinafter “Naka”) in view of Li et al. (U.S. App. 2010/0103315).
Regarding claim 2, Naka teaches all the limitations of claim 1, Nakata further teaches wherein the input circuit comprises: a buffer (see Fig. 2, registers) configured to receive the gamma control signals transmitted through the single transmission line; buffers the gamma control signals (See Fig. 2, Items 41-4n), and to respectively output the gamma control signals into the voltage generator (see Fig. 2, Item 51); and a switch circuit configured to output the gamma control signals from the buffer into the respective buffers (see Fig. 2, Items 71-7n).
Naka is not relied upon to teach buffers are latches and respectively configured to latch and latched.
However, Li teaches buffers are latches and respectively configured to latch and latched (See Para. 21 output signal latched by line buffer).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
Regarding claim 11, Naka teaches all the limitations of claim 10, Nakata further teaches wherein the input circuit comprises: a buffer configured to receive the M gamma control signals transmitted through the single transmission line (see Fig. 2, registers); a switch circuit configured to output the respective M gamma control signals buffers (See Fig. 2, Items 41-4n) configured to the M gamma control signals transmitted through the switch circuit, and to respectively outputt the M gamma control signals into the voltage generator (see Fig. 2, Item 51).
Naka is not relied upon to teach buffers are latches and respectively configured to latch and latched.
However, Li teaches buffers are latches and respectively configured to latch and latched (See Para. 21 output signal latched by line buffer).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
Regarding claim 16, Naka teaches all the limitations of claim 15, Nakata further teaches wherein the outputting in a parallel manner of the sequentially received gamma control signals comprises: respectively buffering the sequentially received gamma control signals (see Fig. 2); and outputting, in a parallel manner, the gamma control signals (see Fig. 2 serial to parallel).
Naka is not relied upon to teach buffers are latches.
However, Li teaches buffers are latches (See Para. 21 output signal latched by line buffer).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner 
Regarding claim 3, Naka in view of Li teaches all the limitations of claim 2 above. Naka further teaches wherein the switch circuit comprises switches (see Fig. 2, Items 71-7n), wherein the switches are turned on in response to receiving switching signals (See Fig. 2, Item 8), so that the gamma control signals received in the buffer are output, respectively, by the buffers (See Fig. 2 Items 41-4n).
Naka is not relied upon to teach buffers.
However, as discussed above, Li discloses buffers used as latches (See Para. 21 output signal latched by line buffer).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
Regarding claim 12, Naka in view of Li teaches all the limitations of claim 11 above. Naka further teaches wherein the switch circuit comprises M switches (see Fig. 2, Items 71-7n) respectively connected to the M buffers (See Fig. 2 Items 41-4n), wherein the respective M switches are configured to be turned on in response to switching signals (See Fig. 2, Item 8) so that the M gamma control signals received in the buffer are output into the respective M buffers.
Naka is not relied upon to teach buffers.
However, as discussed above, Li discloses buffers used as latches (See Para. 21 output signal latched by line buffer).

Regarding claim 6, Naka in view of Li teaches all the limitations of claim 2 above. Naka further teaches wherein the buffers are configured to respectively output the control signals, in a parallel manner, to the voltage generator in response to (see Fig. 2, parallel signals to the buffers).
Naka is not relied upon to teach the buffers are latches and receiving a latch control signal.
However, as discussed above, Li discloses buffers used as latches (See Para. 21 output signal latched by line buffer) and receiving a latch control signal (see Fig. 21 controlling when latched).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
as modified by Li. 
	Regarding claim 13 Naka in view of Li teaches all the limitations of claim 11 above. Naka in combination with Li further teaches wherein the M latches (see Fig. 2, of Naka disclosing multiple buffers and Para. 21 of Li disclosing buffers as latches as discussed above) are configured to respectively output the M latched gamma control 
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
as modified by Li. 

Claim(s) 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (U.S. App. 2004/0090409 hereinafter “Naka”) in view of Li et al. (U.S. App. 2010/0103315) in further view of Takada et al. (U.S. App. 2006/0087483 hereinafter “Taka”).
Regarding claim 7, Naka in view of Li teaches all the limitations of claim 1 above. Naka further teaches wherein the voltage generator is configured to select the gamma tap points (See Fig. 2, Item 51 resistance ladder with multiple taps) that become references of the gamma correction based on the gamma control signals.
Naka is not relied upon to teach to determine reference gamma voltages for the respective gamma tap points, and to generate the gamma voltages by using the reference gamma voltages.
However Taka teaches to determine reference gamma voltages for the respective gamma tap points, and to generate the gamma voltages by using the reference gamma voltages (see at least Para. 25-28 and Fig. 4, tap adjustment selection using reference gamma voltages).

Regarding claim 8, Naka in view of Li and Taka teaches all the limitations of claim 7 above. Naka in combination with Taka further teaches wherein the voltage generator comprises a resistor string comprising nodes corresponding to the respective gamma tap points, and is configured to generate the gamma voltages by using voltages output from the respective nodes (see Fig. 2 of Naka) for the respective reference gamma voltages (see at least Para. 25-28 and Fig. 4, tap adjustment selection using reference gamma voltages).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Naka and Li with the reference voltages of Taka to easily adjust gamma characteristics (See Para. 4). Examiner further notes Naka and Li discloses the base product/process of using selector switches while Taka discloses the known technique to use multiple reference voltages to yield predictable results in the device of Naka as modified by Li. 
Regarding claim 9, Naka in view of Li and Taka teaches all the limitations of claim 8 above. Naka in combination with Taka further teaches wherein the voltage generator is configured to determine positions of the respective nodes in the resistor string (see Naka Fig. 2, resistor ladder) by using the received gamma control signals 
	It would have been obvious to a person of ordinary skill in the art to modify the device of Naka and Li with the reference voltages of Taka to easily adjust gamma characteristics (See Para. 4). Examiner further notes Naka and Li discloses the base product/process of using selector switches while Taka discloses the known technique to use multiple reference voltages to yield predictable results in the device of Naka as modified by Li. 
Regarding claim 14, Naka in view of Li teaches all the limitations of claim 10 above. Naka further teaches wherein the voltage generator is configured to select the M gamma tap points (see Fig. 2, Item 51 has multiple taps) that become references of the gamma correction based on the M gamma control signals (see Naka Fig. 2, voltage value setting data).
Naka is not relied upon to teach to determine M reference gamma voltages for the M gamma tap points, and to generate the gamma voltages by using the M reference gamma voltages.
However, Taka teaches to determine M reference gamma voltages for the M gamma tap points, and to generate the gamma voltages by using the M reference gamma voltages (see at least Para. 25-28 and Fig. 4, tap adjustment selection using reference gamma voltages).
. 

Claim(s) 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (U.S. App. 2004/0090409 hereinafter “Naka”) in view of Li et al. (U.S. App. 2010/0103315) in further view of Kudo et al. (U.S. App. 2006/0033695).
Regarding claim 4, Naka in view of Li teaches all the limitations of claim 3 above. Naka further teaches wherein the input circuit further comprises a switching signal generator configured to generate the switching signals for turning on the switches, and to transmit the switching signals into the respective switches (see Fig. 2, switching controller uses horizontal synch signal).
	Naka is not relied upon to teach sequential selection.
	However, Kudo teaches sequential selection (see Para. 79).
	It would have been obvious to a person of ordrinary skill in the art to modify the device of Naka and Li with the selector circuit to sequentially select to achieve a stated order (See Para. 79). Examiner further notes Naka and Li discloses the base product/process of using selector switches while Kudo discloses the known technique to control selector switches in a sequence to yield predictable results in the device of Naka as modified by Li. 
Regarding claim 5 Naka in view of Li and Kudo teaches all the limitations of claim 4 above. Naka in combination with Li further teaches wherein the switching signal generator (see Fig. 2 of Naka) comprises output circuits configured to output the switching signals, wherein at least one of the output circuits is used by a level shifter (See Fig. 2 of Li output of buffer goes to a shifter).
It would have been obvious to modify the device of Naka with that of the buffers as latches in Li for leveling digital data to a desired level (See Para. 21). Examiner further notes, Naka discloses the base product/process of buffers while Li discloses the known technique of buffers as latches to yield predictable results in the device of Naka.
as modified by Li. 
	Naka is not relied upon to teach sequential selection.
	However, Kudo teaches sequential selection (see Para. 79).
	It would have been obvious to a person of ordrinary skill in the art to modify the device of Naka and Li with the selector circuit to sequentially select to achieve a stated order (See Para. 79). Examiner further notes Naka and Li discloses the base product/process of using selector switches while Kudo discloses the known technique to control selector switches in a sequence to yield predictable results in the device of Naka 
Regarding claim 17 Naka in view of Li teaches all the limitations of claim 15 above. Naka in combination with Li further teaches wherein receiving timings of the respective gamma control signals (see Fig. 2, of Naka), and output timings of the respective gamma control signals are identical to each other (See para. 21 of Li simultaneous based on h-sync).

as modified by Li. 
	Naka is not relied upon teach the timings different from each other.
	However, Kudo teaches the timings are different from each other
It would have been obvious to a person of ordrinary skill in the art to modify the device of Naka and Li with the selector circuit to sequentially select to achieve a stated order (See Para. 79). Examiner further notes Naka and Li discloses the base product/process of using selector switches while Kudo discloses the known technique to control selector switches in a sequence to yield predictable results in the device of Naka.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694